Citation Nr: 1217180	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to May 1975 and from January 2003 to August 2003.  The Veteran also had intervening service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2007, the Veteran filed a notice of disagreement as to the September 2007 rating decision the denied service connection for a low back disability and posttraumatic stress disorder (PTSD).  In a March 2009 rating decision, the RO granted the Veteran's claims of service connection for a low back disability and PTSD.  Therefore, the Board finds that these issues are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

The Veteran also filed a notice of disagreement as to the May 2008 rating decision that assigned a non compensable rating for his newly service connected bilateral hearing loss.  However, the record does not show that he filed a Substantive Appeal after the issuance of the March 2009 statement of the case.  Additionally, this issue was not certified to the Board.  Therefore, despite the United States Court of Appeals for Veterans Claims (Court) holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), and despite the April 2012 Informal Hearing Presentation by his representative, the Board finds that this issue is not in appellate status.  In Percy, the Court held that if the RO has treated a case as though it had been appealed, then that determination was binding on VA.  Here, by contrast, the RO has not treated the issue of entitlement to an increased rating for bilateral hearing loss as though it were on appeal.  The issue was not certified to the Board, and no Substantive Appeal was filed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's March 2010 rating decision that confirmed and continued the 20 percent rating for his right shoulder disability reported that he was afforded a VA joints examination in March 2010.  However, a copy of that VA examination does not appear in the claims file.  Moreover, the record on appeal does not reveal that following receipt of the March 2010 VA examination report the Veteran was issued a supplemental statement of the case.  Therefore, the Board finds that a remand is required to obtain and associate with the claims file the March 2010 VA joints examination and to issue the Veteran a supplemental statement of the case.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

In this regard, while the record shows that the Veteran receives ongoing treatment from the Battle Creek VA Medical Center, his post-July 2011 treatment records from this facility do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  Id.

Given the above development, the Board finds that while the appeal is in remand status he should also be provided with a new examination to ascertain the current severity of his right shoulder disability.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  Given the Veteran's complaints of pain, when readjudicate the claim the RO/AMC should be mindful of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011) and the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995).


Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the March 2010 VA joints examination.  All actions to obtain the requested record should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the record all of the Veteran's post-July 2011 treatment records from the Battle Creek VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination for his right shoulder disability.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his right shoulder disability.  In this regard, the examiner should conduct complete range of motion studies that report his right shoulder's range of motion and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion as well as function.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

4.  The RO/AMC should thereafter readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits since issuance of the June 2008 statement of the case, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

